Citation Nr: 0531733	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands.

2.  Entitlement to service connection for frostbite of the 
feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims on appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence establishing a current 
diagnosis of frostbite of the hands or of any current 
disability resulting from frostbite of the hands, if any, in 
service.

3.  There is no medical evidence establishing a current 
diagnosis of frostbite of the feet or of any current 
disability resulting from frostbite of the feet, if any, in 
service.


CONCLUSION OF LAW

1.  Frostbite of the hands was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  Frostbite of the feet was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2002, prior to the initial 
decision on the claim in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the November 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated as follows:

To support the claim for 
service-connected compensation benefits, 
the evidence must show three things:  (1) 
. . . an injury in military service or a 
disease that began in or was made worse 
during military service, or . . . an 
event in service which caused injury or 
disease; (2)  a current physical or 
mental disability; . . . [and] (3)  a 
relationship between . . . current 
disability and an injury, disease, or 
event in military service.

In addition, the RO informed the veteran in the November 2002 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.

Further, the RO notified the veteran in the November 2002 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must provide enough information about his records so 
that the RO can request them from the person or agency that 
has them.  Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the if the veteran had a 
copy of his service medical records to send them.  Also, the 
Board notes that, in the May 2003 rating action and the April 
2004 statement of the case, the RO informed the veteran of 
the reasons for the denial of his service connection claim 
and, in so doing, notified him of the evidence that was 
needed to substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  Although a review of the case file 
reveals that the veteran's service records were destroyed by 
fire in 1973, the RO attempted to obtain other evidence such 
as morning reports from the National Personnel Records Center 
(NPRC) and US Army Surgeon General Office (SGO) records.  
However, the NPRC stated that no reference to the veteran was 
found in the morning reports of the veteran's unit from March 
to June 1957, and there were no SGO records for the veteran.  
The veteran stated in a VA Form 21-4138 (Statement in Support 
of Claim) that he had received no treatment from a private 
physician, but that he had received treatment for frostbite 
at "CBOC", meaning a VA "community-based outpatient 
clinic", in St. Joseph, Missouri.  The RO obtained the 
veteran's treatment records from this facility.  Therefore, 
all VA medical records pertinent to the claims are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with an SOC which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Throughout the current appeal, the veteran has asserted that 
he initially suffered frostbite to his hands and feet as a 
radio repairman while stationed in Germany during the winter 
of 1958.  Specifically, he argues that he suffered a 
frostbite injury to his hands on a sixty day field exercise 
when his fingers froze to a radio he was attempting to change 
out of a jeep.  The veteran further contends that he suffered 
a frostbite injury to his feet when they got wet in the cold 
temperatures and remained that way for several days without 
the ability to receive medical treatment.  The veteran 
further contends that he was treated by medics who wrapped 
his hands, but he received no treatment for his feet.  
Finally, the veteran states that he has received treatment 
for his frostbite a VA CBOC - St. Joseph Clinic.

A review of the case file reveals that there is no 
corroborative evidence to show that he sustained a cold 
injury in service or that he even has a current disability.  
In fact, VA treatment records do not show that the veteran 
ever complained about, was ever treated for, or was ever 
diagnosed with frostbite.  Although the veteran's service 
medical records were destroyed by fire, the Board has made 
adequate attempts to obtain alternate forms or records in the 
form of morning reports and surgeon general office records, 
and these records either failed to show the presence of any 
problems or the records were unavailable.  The Board also 
gave the veteran the opportunity to present any private 
treatment records that he may have; however, the veteran 
stated in December 2002 that he has "not been examined by 
any private physicians."

Based upon the competent evidence of record, the Board 
concludes that there is no evidence to show that the veteran 
currently has frostbite or a residual disability resulting 
from frostbite, if any, in service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  For these 
reasons, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for frostbite.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

1.  Entitlement to service connection for frostbite of the 
hands is denied.

2.  Entitlement to service connection for frostbite of the 
feet is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


